                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


MELISSA HOLLINGSWORTH,                    : Case No. 3:18-cv-195
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

for Remand. (Doc. #10). The parties move for the entry of a judgment reversing the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g), with remand of the

cause to the Commissioner for further administrative proceedings consistent with this

motion. Upon remand, the Appeals Council will vacate all findings in the Administrative

Law Judge’s decision. The Commissioner will hold a new hearing and develop the

administrative record as necessary to determine whether Plaintiff is disabled within the

meaning of the Social Security Act and then issue a new decision. A s part of said

proceedings, the medical opinion evidence of record will be reweighed in accordance

with the regulations.
                     IT IS THEREFORE ORDERED THAT:

      1.    The parties’ Joint Motion for Remand (Doc. #10) is
            ACCEPTED;

      2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
            favor under Fed. R. Civ. P. 58;

      3.    This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ stipulation; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

January 30, 2019                                             *s/Thomas M. Rose
                                                         Thomas M. Rose
                                                         United States District Judge




                                          2
